Citation Nr: 9933553	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  99-11 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to November 23, 1995, 
for an award of Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1963 to November 
1966.  The veteran died in June 1978.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a rating decision entered in 
December 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, establishing an 
effective date of November 23, 1995 for a grant of service 
connection for the cause of the veteran's death.  The 
appellant has appealed for an earlier effective date.


FINDINGS OF FACT

1.  An unappealed RO decision in May 1979 denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

2.  In a December 1997 decision, the RO found that the 
appellant had submitted new and material evidence, consisting 
of medical opinions received in 1996; her claim was reopened, 
and service connection for the cause of the veteran's death 
was granted, effective from the date of receipt of her 
reopened claim, November 23, 1995.


CONCLUSIONS OF LAW

1.  An unappealed May 1979 RO decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 1991).

2.  The criteria for an effective date prior to November 23, 
1995, for an award of DIC benefits, are not met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.152, 3.160, 3.303(d), 
3.309(e), 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant essentially contends that she is entitled to an 
award of DIC benefits from the date of the veteran's death 
(June 1978), as the veteran had already been diagnosed with 
adenocarcinoma of the parotid gland prior to his death.

DIC may be awarded to a veteran's surviving spouse, children, 
or parents for death resulting from a service-connected or 
compensable disability.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).  The RO previously denied service 
connection for the cause of the veteran's death (listed as 
adenocarcinoma of the parotid gland on the veteran's June 
1978 death certificate) by decision issued in May 1979, 
stating that service records were "negative for any 
disability that would be related to the cause of death."  On 
November 23, 1995, the RO received the appellant's request to 
reopen her claim of entitlement to service connection for the 
cause of the veteran's death.  Based on September 1996 and 
October 1996 opinions from a private and VA physician 
suggesting a relationship between the veteran's fatal cancer 
and exposure to Agent Orange, an October 1997 Hearing 
Officer's decision (effectuated by a rating decision issued 
in December 1997) reopened the appellant's claim and granted 
service connection for the cause of the veteran's death and 
assigned an effective date of November 23, 1995, the date of 
receipt of the appellant's application to reopen her claim.

The unappealed May 1979 RO decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105.  Except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the dated entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

An application to reopen her claim for service connection for 
the cause of the veteran's death was received by the RO in 
July 1994.  In a letter dated in September 1994, the RO 
informed the appellant that she needed to submit new and 
material evidence to reopen her claim. 

On November 23, 1995, the RO received the appellant's request 
to reopen her claim of entitlement to service connection for 
the cause of the veteran's death.  Medical opinions 
suggesting a relationship between the veteran's fatal cancer 
and exposure to Agent Orange were received in 1996.  

The appellant's claim for death pension benefits received in 
July 1979 can be construed as an application to reopen her 
claim for service connection for the cause of the veteran's 
death under 38 C.F.R. § 3.152, and the appellant filed 
another such application in July 1994, but the Board notes 
that such claims were not accompanied by new and material 
evidence (any application for a benefit that is received 
after final disallowance of an earlier claim will be 
considered a reopened claim if accompanied by new and 
material evidence, 38 U.S.C.A. § 5108; 38 C.F.R. § 3.160(e)).  
The appellant's claim was eventually reopened after receipt 
of medical evidence supporting her claim that her husband's 
fatal cancer was causally related to his exposure to Agent 
Orange while on active duty.  The effective date was 
correctly established as November 23, 1995, or the date of 
receipt of the appellant's reopened claim.  38 C.F.R. 
§ 3.400.  The Board finds that the RO properly determined 
that the effective date of the grant of service connection 
for cause of the veteran's death was November 23, 1995.

In her June 1999 statement, the appellant stated that "I 
should be receiving benefits from the date the Law was 
imposed regarding my husband[']s illness, relating to Agent 
Orange."  Inasmuch as the appellant may be claiming that she 
is entitled to an earlier effective date pursuant to a 
liberalizing law or a liberalizing VA regulation, the Board 
notes that the veteran's fatal cancer, adenocarcinoma of the 
parotid gland, is not, and has never been, one of the 
presumptive cancers associated with exposure to Agent Orange.  
See 38 C.F.R. § 3.309(e).  Further, a review of the October 
1997 hearing officer's decision clearly indicates that the 
appellant was granted service connection on a direct, as 
opposed to a presumptive, basis.  See 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board is aware that the appellant essentially argues that 
an earlier effective date is warranted because the veteran 
had already been diagnosed with adenocarcinoma of the parotid 
gland prior to his death, and VA should have long prior 
recognized that his death was related to exposure to Agent 
Orange.  However, there was no medical evidence of record 
suggestive of a nexus between the veteran's fatal cancer and 
any incident of service, including exposure to Agent Orange; 
such evidence was not on file until after the appellant's 
reopened claim was received in November 1995.  The Board is 
bound by the applicable laws and regulations governing 
effective dates and has no discretion in assigning 
alternative effective dates that are inconsistent with the 
application of the law to the facts in a particular case.  
Service connection has been granted for the cause of the 
veteran's death, a recognition that his fatal cancer was 
related to his military service, and the effective date of 
the grant of service connection for the cause of the 
veteran's death in this case cannot be earlier than the date 
of the receipt of the appellant's reopened claim on November 
23, 1995.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of entitlement 
under the law.  The appellant has not cited any legal 
authority or Court case which would permit making the 
effective date of the grant of service connection for the 
cause of the veteran's death earlier than November 23, 1995.


ORDER

Entitlement to an effective date prior to November 23, 1995, 
for an award of Dependency and Indemnity Compensation (DIC) 
benefits, is denied.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

